CONCURRING OPINION
Donlon, Judge:
While consideration of section 321(a)(2)(A) is not pertinent to our decision, inasmuch as plaintiff makes no claim under that section, it is discussed in the collector’s report and in the principal opinion. It is relevant to point out that on the basis of the official papers, which constitute the record before us, it does not appear that the gifts imported in two eases and one trunk were sent from abroad “to persons in the United States.” That is an essential condition of section 321(a) (2) (A) exemption, equally with the maximum value of $10 that is mentioned in the principal opinion.